DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statements
The information disclosure statements (IDSs) submitted on 6/9/2019 and 10/06/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: α, β in Figure 5. Variables (α, β, γ) are listed in the rotation matrix in paragraph [0054] but these are defined as angles representing attitude angles of the gimbal.
 	Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
In paragraph [0037]: “At 402, a first height…” should be clarified to be “At Step 402 in Fig. 4, a first height…. “
In paragraph [0042]: “At 403….” Should be clarified to be “At Step 403 in Fig. 4….“ 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-11 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by US Pub 2016/0054733 (Hollida et al., hence Hollida).
As for claim 1, Hollida teaches a method for controlling an unmanned aerial vehicle (UAV), (Figure 3) comprising:
receiving a position of a target in an image; (Fig. 3, step [302] “...a slew-to-cue control method ….. based on a selected position, or cue, in an image received from a cue camera."(underlining added) [0019])
obtaining a flight height of the UAV relative to a ground; (Fig. 3, step [306] Mention of measurement of height of camera is mentioned [0081], and camera can be on UAV [0019]. Also implicit in height maintenance, mentioned in paragraph [0043].)
and controlling a flight of the UAV according at least to the position of the target in the image and the flight height. ("...a slew-to-cue control method comprises sending a movement command to a UAV 106, based on a selected position, or cue, in an image received from a cue camera."[0019].)
As for claim 2, Hollida also teaches wherein controlling the flight of the UAV comprises: obtaining a preset reference height; (preset reference height mentioned in [0043] as an example trajectory) and controlling the flight of the UAV according to the preset reference height, the flight height, and the position of the target in the image ([0042]-[0043] discuss the case of adding a new waypoint for the UAV to fly to, using the targeted image method, and then flying to the target using preset patterns, one parameter of which can be height (“such as a circle pattern around a target area, where the circle pattern may have a set radius, for example 500 feet around the target area at a preset altitude, for example 200 feet.”)) 
As for claim 3, Hollida also teaches wherein controlling the flight of the UAV further comprises: calculating a corresponding position of the target on the ground according to the position of the target in the image; (See Method for Determining a Coordinate Address, paragraphs [0077]-[0087]) analyzing the flight height according to the preset reference height; and controlling the UAV to fly at the preset reference height. ("Additionally, through navigation view 240, a user of the graphical user interface 200 is presented with additional options to switch to other preprogrammed automatic navigation paths, for example a holding pattern or another preprogrammed pattern, such as a circle pattern around a target area, where the circle pattern may have a set radius, for example 500 feet around the target area at a preset altitude, for example 200 feet
As for claim 4, Hollida also teaches  calculating a corresponding position of the target on the ground according to the position of the target in the image; (See Method for Determining a Coordinate Address, paragraphs [0077]-[0087]) analyzing the flight height according to the preset reference height; and controlling the UAV to fly at the flight height toward the corresponding position of the target on the ground and to hover over the corresponding position. ("Additionally, through navigation view 240, a user of the graphical user interface 200 is presented with additional options to switch to other preprogrammed automatic navigation paths, for example a holding pattern or another preprogrammed pattern, such as a circle pattern around a target area, where the circle pattern may have a set radius, for example 500 feet around the target area at a preset altitude, for example 200 feet." [0043] (a trajectory of a UAV circling around a target is always turning to fly towards the center. Hovering directly over the target is known in the art.))
As for claim 5, Hollida also teaches wherein obtaining the flight height comprises obtaining the flight height through a sensor. ("The location of camera 702, camera height 708,...may be known variables. In one embodiment, the known variables are provided by….a GPS unit and an altimeter on the camera 702." [0081] (all of which involve sensors))
As for claim 7, Hollida also teaches an unmanned aerial vehicle (UAV), ("A [unmanned aerial] vehicle is configured to receive and execute a vehicle control command." [0005]) comprising: 
a sensor configured to obtain a flight height of the UAV relative to a ground; ("The location of camera 702, camera height 708,...may be known variables. In one embodiment, the known variables are provided by….a GPS unit and an altimeter on the camera 702." [0081] (all of which involve sensors); that the camera can be on the UAV: "in another embodiment camera unit 702 could be located on the UAV 106." [0077]); 
and a processor configured to: receive a position of a target in an image; (Fig. 1B [142] "As shown in FIG. 1B, an exemplary computing system 140 may comprise at least a processor 142 capable of 
and control a flight of the UAV according at least to the position of the target in the image and the flight height.   ("In one embodiment, a slew-to-cue control method comprises sending a movement command to a UAV 106, based on a selected position, or cue, in an image received from a cue camera."[0020].  For control of height: "Additionally, through navigation view 240, a user of the graphical user interface 200 is presented with additional options to switch to other preprogrammed automatic navigation paths, for example a holding pattern or another preprogrammed pattern, such as a circle pattern around a target area, where the circle pattern may have a set radius, for example 500 feet around the target area at a preset altitude, for example 200 feet." [0043]) 
As for claim 8, Hollida also teaches a storage device storing a preset reference height (use of a preset altitude mentioned in [0043], which implicitly implies use of a storage device.) 
As for claim 9, Hollida also teaches wherein the processor is further configured to: obtain the preset reference height; (preprogrammed waypoints and trajectories mentioned in [0042], preset height referred to in [0043]) 
and control the flight of the UAV according to the preset reference height, the flight height, and the position of the target in the image. ("Additionally, through navigation view 240, a user of the graphical user interface 200 is presented with additional options to switch to other preprogrammed automatic navigation paths, for example a holding pattern or another preprogrammed pattern, such as a circle pattern around a target area, where the circle pattern may have a set radius, for example 500 feet around the target area at a preset altitude, for example 200 feet. Alternatively, the parameters of the preprogrammed pattern may be entered by an operator when the automatic navigation path is selected." [0043]) 
As for claim 10, Hollida also teaches wherein the processor is further configured to: calculate a corresponding position of the target on the ground according to the position of the target in the image; ([0020] mentions an operator selecting a pixel in an image representing a new desired location for the UAV either by joystick or touch screen.  Method for determining a related coordinate address is given in detail  in paragraphs [0077]-[0087]); analyze the flight height according to the preset reference height (if the preset reference height is to be used as an altitude to be maintained, this is implicit.  Mention of a flight path with a maintained preset altitude is made in [0043]) control the UAV to fly to the preset reference height; and control the UAV to fly at the preset reference height (see mention of moving to target and starting trajectory at preset reference height [0043].)
As for claim 11, Hollida also teaches wherein the processor is further configured to: calculate a corresponding position of the target on the ground according to the position of the target in the image; ([0020] mentions an operator selecting a pixel in an image representing a new desired location for the UAV either by joystick or touch screen.  Method for determining a related coordinate address is given in detail in paragraphs [0077]-[0087]); analyze the flight height according to the preset reference height (if the preset reference height is to be used as an altitude to be maintained, this is implicit.  Mention of a flight path with a maintained preset altitude is made in [0043]) and control the UAV to fly at the flight height toward the corresponding position of the target on the ground and to hover over the corresponding position ("Additionally, through navigation view 240, a user of the graphical user interface 200 is presented with additional options to switch to other preprogrammed automatic navigation paths, for example a holding pattern or another preprogrammed pattern, such as a circle pattern around a target area, where the circle pattern may have a set radius, for example 500 feet around the target area at a preset altitude, for example 200 feet." [0043] (a trajectory of a UAV circling 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim is 6 rejected under 35 U.S.C. 103 as being unpatentable over Hollida as applied to claim 5 above, and further in view of US Pub. 2014/0058593 (Allen et al., hence Allen).
As for claim 6, Hollida does not specifically state that the sensor  comprises at least one of an ultrasonic sensor, a time-of-flight (TOF) sensor, an infrared sensor, a microwave sensor, or a proximity sensor.  However, Allen, in the background section, mentions TOF (radar [0007] and LIDAR [0008]) . 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hollida as applied to claim 11 above, and further in view of US Pub. 2014/0058593 (Allen et al., hence Allen).
As for claim 12, Hollida does not specifically state that the sensor  comprises at least one of an ultrasonic sensor, a time-of-flight (TOF) sensor, an infrared sensor, a microwave sensor, or a proximity sensor.  However, Allen, in the background section, mentions TOF (radar [0007] and LIDAR [0008]) methods for UAV positioning, also the use of acoustic sensors [0009] and infrared range sensors [0010] as being known in the art.  As such, it would have been obvious to one or ordinary skill in the art that the sensor used for determining the flight height of the UAV in Hollida could be replaced with one of the sensors in Allen with no change in the operation of the UAV in Hollida and with the predictable result of determining the height using one of the sensors taught in Allen. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANYA CHRISTINE SIENKO whose telephone number is (571)272-5816.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TANYA C SIENKO/               Examiner, Art Unit 3661                                                                                                                                                                                         
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661